Exhibit 10.42
 
[logo.jpg]
 
Note Satisfaction and Exchange Agreement
 
Whereas, BioNeutral Group, Inc. (together with its subsidiaries, "BioN") is
indebted to Herbert F. Kozlov ("Creditor") in the sum of $50,000.00 plus accrued
interest of $10,750.00 (accrued through May 31, 2012) pursuant to the promissory
note issued by BioN to the Creditor on December 6, 2010 (the "Note").
 
Now Therefore, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties agree as follows:
 
 
1.
BioN agrees to satisfy the Note by issuing to Creditor 2,500,000 shares of fully
paid, non-assessable BioN common stock to satisfy the obligations of BioN
arising under the Note. The foregoing shares are referred to herein as the
"Payment Shares".

 
 
2.
BioN agrees to deliver to Creditor the Payment Shares on or before June 15,
2013, as follows: (a) three certificates, each in the amount of 600,000 common
shares, issued in the name "Herbert F. Kozlov and Ellen G. Kozlov"; (b) one
certificate for 350,000 common shares issued in the name "Trust F/13/0 Matthew
Kozlov "; and (c) one certificate for 350,000 common shares issued in the name
"Trust F/B/O Elissa Kozlov ".

 
 
3.
Creditor and his family trusts currently own 3,805,848 of BioN shares, excluding
the Payment Shares as follows:

 
Certificate Holder
   
Share Amount
 
Trust F/B/O Matthew Kozlov
    349,300  
Trust F/B/O Matthew Kozlov
    349,300  
Ellen Kozlov
    90,000  
Herb Kozlov
    3,017,248  
Total
    3,805,848  

 
 
4.
The shares currently owned by Creditor and his family trusts, together with the
Payment Shares, shall be referred to herein as the "Owned Shares". BioN grants
creditor Piggyback Registration Rights. Accordingly, BioN agrees to include the
Owned Shares in each registration statement the Borrower files with the
Securities and Exchange Commission from and after May 15, 2013, (and in each
subsequent registration statement) until all Owned Shares are registered with
the SEC and remain registered and eligible for resale as registered securities .
If any registration statement covering any of the Owned Shares is withdrawn or
ceases to be effective, BioN will include the Owned Shares in the next filed
registration statement. BioN covenants to maintain and keep in full force and
effect any and all registration statements covering the Owned Shares. Any
violation of BioN of the provisions of this paragraph 4 will result in
liquidated damages of 25% of the outstanding accrued principal and interest
balance of the Note (calculated as of May 31, 2013) immediately becoming due and
payable to Creditor in cash for each 180 day period of non-compliance. BioN
agrees to bear all costs of inclusion of the owned shares on its registration
statement(s). BioN further agrees to cooperate, at no cost or expense to the
owners of the Owned Shares and in a prompt and timely fashion, with respect to
any lawful resales of the Owned Shares, whether under a registration statement,
pursuant to Rule 144, or otherwise.

 

BioNeutral Group Inc.       | www.bioneutral.com

 
 
 
 
 
 
[logo.jpg]
 
 
5.
Subject to the full and timely receipt of the Payment Shares, Creditor hereby
releases and discharges BioN from all claims, liabilities, and obligations
arising in connection with the Note, including but not limited to any claims for
payment or non-payment of the Note. Without limitation to the foregoing,
Creditor acknowledges that the timely receipt of 100% of the Payment Shares
shall satisfy and discharge the Note, and all of BioN's obligations arising
thereunder shall be deemed satisfied and discharged. Nothing in this paragraph 5
shall terminate or discharge any of the rights of Creditor or the owners of the
Owned Shares arising under this agreement.

 
 
6.
BioN hereby releases, cancel, forgives and forever discharges Herbert F. Kozlov
and his family members, partners, law firm and affiliates, from all actions,
claims, demands, damages, obligations, liabilities, controversies and
executions, of any kind or nature whatsoever in connection with the Note,
whether known or unknown, whether suspected or not, which have arisen, or may
have arisen, or shall arise by reason of the incident described above does
specifically waive any claim or right to assert any cause of action or alleged
case of action or claim or demand which has, through oversight or error
intentionally or unintentionally or through a mutual mistake, been omitted from
this Release. Nothing in this paragraph 6 shall terminate or discharge any of
the rights of BioN arising under this agreement.

 
The provisions of this Agreement must be read as a whole and are not severable
and / or separately enforceable by either party hereto. Time is of the essence
as to the obligations of each of the parties arising pursuant to this Agreement.
This Agreement will be governed and construed under the laws of the State of New
York, without regard to choice of law provisions. The parties consent to the
exclusive jurisdiction and venue of the Federal and State courts situated in and
for New York County with respect to any dispute arising hereunder.
 

Agreed to as of June 1, 2013   /s/ Mark Lowenthal   BioNeutral Group, Inc.  
Mark Lowenthal  
President and CEO
      /s/ Herbert F. Kozlov  
Herbert F. Kozlov
 

 

BioNeutral Group Inc.       | www.bioneutral.com

 
 